At the outset, I am pleased to be able to congratulate the President on his election to preside over the General Assembly at its seventy-fourth session, and I wish him every success in his work. I would also like to thank Ms. Maria Fernanda Espinosa Garces for her excellent leadership of the work of the Assembly at its previous session.
On 16 September, the General Assembly voted to adopt resolution 73/344, on the establishment of the Academy for Human Encounters and Dialogue in Lebanon (see A/73/PV.107). In that context, on behalf of my country I would like to thank all the Member States that sponsored the resolution and voted in favour of it, encouraging us to move forward with this initiative, which I launched before the Assembly two years ago (see A/72/PV.11).
I will follow up the creation of the Academy with keen attention, because I believe that true peace is established not on paper but between human beings, and because I also have faith in Lebanon’s role and vocation as a land of convergence and dialogue, and in the experiences and expertise of its people and its pluralistic society, which have enabled them to reject intellectual and religious extremism and live in tolerance and acceptance of others. The Academy is all the more important because it embodies an international project for fostering the convergence of various cultures, religions and ethnicities, while promoting a spirit of coexistence and spreading a culture of knowing and accepting the other, in line with the principles of the United Nations and with what this Organization aims for through its noble programmes, which strive to bridge the gaps between peoples and to advance the preventive diplomacy that can ultimately help to eradicate the causes of conflicts.
Two days ago, the Secretary-General convened the Climate Action Summit here at the United Nations. In that context, Lebanon, as one the first signatories of the Paris Agreement, joined the group of countries supporting the initiative of President Van der Bellen of Austria for a more ambitious approach to climate action.
Lebanon has also taken numerous steps this year to promote the role of women. In fact, the Lebanese Government has adopted a comprehensive national plan to put into effect Security Council resolution 1325 (2000), on women and peace and security, and has begun implementing it. We have also completed all the steps related to the work of our National Commission for Human Rights and Torture Prevention Committee.
While the fierce war that raged across many countries in the Middle East in the past decade has subsided somewhat, its effects and consequences for our countries and societies are becoming more widespread and entrenched, especially at the economic and social levels. The theme of the General Assembly’s debates this year is “Galvanizing the multilateral efforts for poverty eradication, quality education, climate action and inclusion”. I would like to once again remind the Assembly of the enormously adverse impact of the Syrian displacement crisis and its repercussions for Lebanon in the security, political, social, economic and environmental arenas, as well as on our infrastructure and growth and unemployment rates. It is a serious threat to Lebanon’s ability to achieve the Sustainable Development Goals and has aggravated our economic crisis.
As Lebanon strives to tackle this difficult economic situation, it is also relying on a set of drastic structural measures and reforms to its economic and financial system, in cooperation with the relevant international institutions. However, I also want to call on all world leaders to work for the safe return of Syria’s displaced persons, especially considering that it is certainly not Lebanon’s sole responsibility to address this crisis but rather a shared international duty that makes it imperative that we all work together urgently to find solutions to it. The international community cannot content itself with merely providing minimal assistance to the displaced and refugees in the regions where they are displaced, while ignoring programmes for their safe and dignified return. The conditions for that return are in place. In fact, as international reports have shown, the security situation in most of Syria is now stable, while military confrontations are limited to the Idlib area, and the Syrian Government has officially declared over and over again that it will welcome the return of the displaced. To date, around 370,000 of them have left Lebanon, of whom more than 250,000 have returned to Syria with no reports that they have been persecuted or mistreated.
On the other hand, we have many question marks about the positions of certain influential States and relevant international organizations that have been obstructing this return, and about the allegations that the security situation in Syria is dangerous. They sow fear among the displaced, in a clear indication of the political perspectives under which the displacement crisis is being tackled, as if the displaced have become hostages in an international game, to be swapped when settlements and solutions are imposed. That is very likely to drive Lebanon to promote the return process that has begun, in agreement with the Syrian Government, in order to resolve this dilemma, which is threatening our very existence. The fact is that the experience of displaced peoples anywhere in the world as they wait for political solutions is not at all reassuring.
We have seen two discouraging experiences in this respect in our history, one in 1974, after war broke out in Cyprus and a large number of Cypriots took refuge in Lebanon. They quickly returned to their country as soon as a ceasefire was declared, without waiting for a political settlement, which has not been achieved to this day. The other began in 1948, when waves of Palestinians were displaced to the countries of diaspora and particularly to Lebanon, where they are still living in camps, nurturing the dream of return, and where they have now been awaiting a political settlement and the implementation of resolution 194 (III) for 71 years.
In a related context, I want to warn against the danger of reducing the services provided to Palestinian refugees by the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA), which have added to the social and fiscal strains weighing on them and on us and threaten to turn Palestinian school students into young people seeking revenge. In that regard, I want to note Lebanon’s categorical rejection of any attempt to undermine or modify UNRWA’s mandate. I call on the countries that contribute to its budget to double their contributions in order to enable it to restore its vital role.
The crisis in the Middle East, which has lingered for decades, is becoming more complicated, because all approaches to reaching a settlement and all of Israel’s practices run counter to the founding principles of the United Nations. The Judaization of Al-Quds, the policy of systematic colonization, the laws that contravene human rights, the recognition of the annexation of lands occupied by force, as in the case of the Golan Heights, the election promises to annex new lands, with all the leaks about the so-called deal of the century, changing the borders of some States and undermining their territorial unity, while eliminating the Palestinian cause and keeping the Palestinians where they are, as well as the damage that Lebanon is likely to suffer as a result because it hosts a large number of refugees — all of these undermine any chance for peace in the Middle East and unquestionably point to a dark, unknown future. And yet people continue to have rights however long it takes.
Israel’s violations of Security Council resolution 1701 (2006) have not ceased, and neither have the continued acts of aggression against Lebanon’s sovereignty by land, sea and air. Last month’s blatantly hostile attack on a residential area in the heart of Beirut is a serious infringement of the resolution, while the fires that lasted for days in the occupied Shebaa farms as a result of incendiary Israeli shells represent an international environmental crime that demands that those who caused them be condemned. From this rostrum, I want to reiterate that Lebanon is a peace-loving country and that we are committed to resolution 1701 (2006) and always strive to respect it, but that commitment does not obviate our natural inalienable right to legitimately defend ourselves, our land and our people by all available means. I also reiterate that Lebanon retains its sovereign rights over the occupied areas of Shebaa Farms, Kfar Shouba Hills and northern Ghajar. We will spare no effort to affirm our internationally recognized land borders, which are firmly documented at the United Nations, and to demarcate our maritime borders under United Nations supervision, while welcoming help from any country in this respect, at a time when exploratory oil and gas drilling operations will start in our territorial waters by the end of the year, in accordance with international laws and norms.
As Lebanon embarks on preparations to celebrate the centenary of Greater Lebanon, the United Nations, founded on 24 October 1945, will be celebrating its seventy-fifth anniversary. Since then the world has known many wars and conflicts, especially in the Middle East, the constant flashpoint where the temperature rises or falls but never cools down. It is our peoples who continue to pay a high price with their security, stability, peace, economy and even demographic diversity. The core of the problem is the same — a contradiction between the interests of the strong and the rights of the weak. Thus, principles, logic and justice are lost and solutions disintegrate.
The political aberration prevailing today has cost the world its stability, now that all the guiding milestones have been undermined and there are no more criteria to confine and control differences and thereby solve them according to the applicable rules. This has made many peoples incapable of taking political decisions beyond their borders and prevented them from coming together and cooperating. Many opportunities for conflict resolution have been lost and the door has been opened wide for chaos.
The United Nations has undertaken many initiatives to make the voice of peace and development heard. Some have succeeded while many have not attained the desired outcome. We hope that the United Nations today will promote the general principles, international law and charters that serve as the only references for safeguarding our rights. No justice shall rise, no right shall be granted and no peace shall be established as long as the principle prevailing in our world is “might makes right”.
